ACCEPTED
                                                                                          03-15-00266-CR
                                                                                                  6379657
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                      8/6/2015 9:43:58 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                No. 03-15-06266-CR

                                         In ,the
                                                                           FILED IN
                                  Court of Appeails                 3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                               Third District ofT,exa.s             8/6/2015 9:43:58 AM
                                       at Austin                      JEFFREY D. KYLE
                                                                            Clerk


                               --------·--------
                                    CR-2014-020
                               In the 207ih District Court
                                 Comal County, Texas


                                           •
                       RANDALL ARTHUR HAZEL
                                       Appellant
                                          v.
                          THE STATE OF TEXAS
                                        Appe!k:e


                                           •
            MOTI,O N TO WITHDRAW AND DISMISS APPEAL

                                           •
TO THE HONORABLE JUDGES OF SAID COURT:

      COMES N OW, Randall Arthur Hazel, Appellant ill the above-captioned

cause, by and through his attorney of record., and respectfu[lly moves the Court to

withdraw and dismiss hls appeal, as provided by              TEXAS R ULE OIF APPELLATE


PROCED URE   42.2. ln :Support hereof, Appellla:nt would show unto ilie Court the

foUowing:

      1.     On :March 3, 20t5, Appdlant was found gnilfy at a uury tria[ for the
             offense of Aggt:avaood Robbery.. On Aprill 20., 20H 5, the tria[ court
                .a:s:sessed punishment :and :sentenced Appdl:ant to {_oudlee.n yea-rs in. the
                T,ex:as the Department of Crimffi:a[ Ju:sitioe.

        2.      Appell:a.nt file,d :a cimdy notice of :appeal

        3.       Appellant has had the opportunity to discuss the facts :and bw regarding
                 his .appeal with the undersigned attorney on appea[ on many oocasions.
                 Appell:ant been notified of the cons·equenoes of asking this Court to
                ,dismi:ss his appeal Appellant is .aware that upon this Court gtantiing this
                 motion, Appell:ant':s conviction will become fin.a[ and Appellant will. not
                 be able to fil<e another direct appeaL Appellant is aware that upon this
                Court granting this motion, Appell:ant will not be able to chaUenge the
                legal sufficiency of the evidence :at his trial not: will Appellant be .able to
                have this Court review any potentia[ ettots that may have occuned at
                Appell:ant'~s trial AppeU.ant is aware that the undenigned attorney on
                appeal has not received the reporter's record/transcripts and, therefore,
                has not had the opportunity to fully investigate unh.:at potential issues
                Appellant could r.aise on direct appeal Appellant is aware that the
                undersign,ed .a ttorney on appeal .encourages AppeHant to contiinue with
                his appeal and to not file this motion. Appellant by his signature below
                ack.now~edges that he has re.ad this motion, agt"ees with the contents of
                this motion understands the consequences of filing this motion .a.nd
                            ,                          ,   I                               '



                knowingly, intelligendy, and voluntarily t<equests the Court issue an ot!der
                of dismissal.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully pray:s the

Court grant this motion, ther-eby dismissing this appeal an.d allowing the conviction to

becom.e final


                                                                I   VIN" STH.VKiEH.
 ~lll /11 !~t/_                                                Attorney for RandaU Hazel
Randalll Hazd                                                  State Bar Number: 240.37565
AppeUant                                                       2l1 Ar~clern Grove
                                                               San Antonio, Texas 78215
                                                               Phone:2l0-69J-l500
                                                               Fax: l-888·-252-JOJJ
                                                               Snykerlawfm:n@gmaitcom

Motion to Withdraw and Dismiss Appe.al - RandaiU AlitlJ:wr Hazell; No U - l5-0'0266-CR
                             CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has

been serv,e d upon Joshua Presley, appellee's attorney of record on appeal, on

August 5, 2015, at the following .e -mail address, through the d ectronic service

system provided by eFile.TXCourts.gov:

      Pt:_e~}j @co.comal . tx. us




                                                   KEVIN ST RYKER.
                                                   Attorney for Randall Hazel
                                                   State Bar Number; 24037565
                                                   2 17 Arden Grove
                                                   San Antonio~ Texas 78215
                                                   Phone: 2 10-693-1500
                                                   Fax: t.-888-2:52-.3033
                                                   Sitrykerlawfum@gmailcom




Motion to Withdraw and Dismiss Appeal- RandaU Mhur Ha2el; No.     U - L~-00266 -CR